DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0333510 to Paakkinen et al (Paakkinen).
Concerning claim 1, Paakkinen discloses a forestry machine comprising: 
a ground propulsion apparatus (17); 
a vehicle body (13) supported by the ground propulsion apparatus; 
an operator seat (see figure 1) disposed on the vehicle body (13); 
a first control lever (30) operable by an operator sitting in the operator seat; 
a work implement (10) movably attached relative to the vehicle body, the work implement including a saw (see ¶¶81-83 and 100); and 
a control circuit (see ¶33) including a first user input (36) disposed on the first control lever (30), the first user input being operatively coupled to the work implement, and 
a second input (34) operatively coupled to the work implement, 
power to the saw being engaged upon the first user input and the second input both being operated (see ¶¶82-83).
Concerning claim 5, Paakkinen discloses the second input (34) is disposed on the first control lever (30), and the first user input (36) and the second input (34) are disposed at different positions on the first control lever (see figure 5).
Concerning claim 9, Paakkinen discloses a forestry machine comprising: 
a ground propulsion apparatus (17); 
a vehicle body (13) supported by the ground propulsion apparatus; 
an operator seat (see figure 1) disposed on the vehicle body (13); 
a first control lever (30) operable by an operator sitting in the operator seat; 
a work implement (10) movably attached relative to the vehicle body, the work implement including a saw (see ¶¶81-83); and 
a control circuit (see ¶33) including a first user input (36) disposed on the first control lever (30), the first user input being operatively coupled to the work implement to engage and disengage power to the saw in response to operation of the first user input, power to the saw being engaged upon multiple operations of the first user input within a predetermined time period being performed (¶100).
Concerning claim 11, Paakkinen discloses a method of operating a forestry machine including a saw (see ¶¶81-83 and 100) and a first control lever (30) operable by an operator sitting in an operator seat, the method comprising: 
operating a first user input (36) disposed on the first control lever; and 
operating a second user input (34), power being engaged to the saw in response to the first user input and the second input both being operated (see ¶¶82-83).
Concerning claim 15, Paakkinen discloses the operating the second user input (34) includes operating an input disposed on the first control lever (30) at a different position from the first user input (36).
Concerning claim 19, Paakkinen discloses a method of operating a forestry machine including a saw (see ¶¶81-83 and 100) and a first control lever (30) operable by an operator sitting in an operator seat, the method comprising: 
operating a first user input (36) disposed on the first control lever, power being engaged to and disengaged from the saw in response to operation of the first user input, and 
the operating the first user input includes multiple operations of the first user input within a predetermined time period being performed to engage power to the saw (see ¶100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paakkinen in view of U.S. Patent No. 7,992,603 to Pellymonter (Pellymonter) and further in view of U.S. Patent No. 6,408,906 to Moon et al (Moon) .
Concerning claims 2 and 12, Paakkinen does not disclose dashboard supported by the vehicle body, the second input being disposed on the dashboard.
However, it is well known in the art for such a vehicle to have a dashboard as seen by Pellymonter.  Accordingly, the dashboard is obvious as it is a simple addition of a known element with predictable results.  While the combination does not disclose that the second input is on the dashboard, Moon discloses a push button switch (120) for starting the control system (100) which is separate from the switch (128) to start the saw.  As the control system is required to be on in order to receive the signal from switch 128, these read on the first and second inputs.  As such, adding this teaching to Paakkinen in view of Pellymonter would result in a first input (30 of Paakkinen) for turning on the saw system and a second input, the push button switch (120 of Moon) to turn on the entire system.  As it is well known in the art to have the on switch located on the dashboard of the vehicle this simple combination with predicable results would render the claimed limitations obvious.

Claim(s) 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paakkinen in view of Moon.
Concerning claims 8, 10 and 18, Paakkinen does not disclose wherein power to the saw is disengaged in response to a single operation.
Moon discloses an operation system for a vehicle having a saw where the control system (112) has a switch (124) such that power to the saw is disengaged in response to a single operation.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add such an emergency stop switch (as disclosed by Moon) to the device of Paakkinen because such emergency stops are well known in the art for both the protection of the saw and those in the vicinity. 


Allowable Subject Matter
Claims 3-4, 6-7, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 3 and 13 the prior art does not disclose that the second input includes a pair of manual inputs.  Instead the second input is simply a single input switch.  For claims 4 and 14, the prior art does not disclose that the second input is disposed on a second control lever.  While Paakkinen does disclose two control levers, the operation of the saw is controlled only by inputs on a single one of those levers.  Finally for claims 6-7 and 16-17, the prior art does not disclose the second input includes operating a passive input indirectly operable by the operator.  Art such as U.S. Patent No. 5,746,261 discloses a passive input where the cutting implement (12) is inoperable if the operator is either too close or too far from the vehicle.  However such a system is based on the operator operating the implement using a remote control (30) remotely from the vehicle and thus as the claim requires the operator to be located within the vehicle body there would be no reason to add such a passive input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
10/19/2022